Case: 16-20700      Document: 00514230393         Page: 1    Date Filed: 11/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20700
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       November 8, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

HECTOR PARRALES-GUZMAN, also known as Hector Guzman Parrales,
also known as Hector Guzman Perales, also known as Hector Parrales
Guzman, also known as Hector Perales-Guzman, also known as Hector
Parrales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-235-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Hector Parrales-Guzman appeals his conviction of illegal reentry under
8 U.S.C. § 1326(a) and (b)(1). He contends that his prior removal ultimately
rested on the application of the crime of violence definition in 8 U.S.C. § 16(b),
which he argues is unconstitutionally vague. He correctly acknowledges that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20700    Document: 00514230393    Page: 2   Date Filed: 11/08/2017


                                No. 16-20700

his argument is foreclosed by circuit precedent. United States v. Gonzalez-
Longoria, 831 F.3d 670, 672 (5th Cir. 2016) (en banc), petition for cert. filed
(Sept. 29, 2016) (No. 16-6259). Accordingly, we GRANT the Government’s
motion for summary affirmance, and we AFFIRM the judgment of the district
court. The Government’s alternative motion for an extension of time to file a
brief is DENIED as unnecessary.




                                      2